Lumpkin, P. J.
1. The title to promissory notes payable to a named person or order, and by him indorsed in blank, passes to any holder to whom the notes are delivered in pursuance of such indorsement.
2. The defense of failure of consideration set up in resistance to an action upon promissory notes can not.be established without proving what was the consideration thereof.
3. While there was in the present case testimony tending to show the worthlessness of a patented article known as a “ kitchen cabinet,'’ for the right to sell which in a designated county the answer of the defendants alleged that the notes in suit were given, there was no evidence whatever to show that the same were in fact given for the purchase of any such right.

Judgment reversed.


All the Justices concurring.